DETAILED ACTION
This communication is in response to the claims filed on 06/16/2022.
Application No: 16/603,049
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Jong Wan Suh on July 12, 2022.

The claims have been amended as follows:
The listing of claim 14 will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
 
14. (Currently Amended) An electronic device for a vehicle, comprising:
a first sensing device mounted in the vehicle, the first sensing device comprising a first camera generating first image data and a first lidar generating first sensing data;
a second sensing device mounted in the vehicle spaced apart from the first sensing device, the second sensing device comprising a second camera generating second image data and a second lidar generating second sensing data; and
at least one processor configured to generate a depth image based on the first image data and the second image data and perform fusion of the first sensing data and the second sensing data for each of divided regions in the depth image,
wherein the at least one processor is configured to:
detect an object corresponding to another vehicle from the depth image to correct a value of a distance between the vehicle and the another vehicle.
 

*** 

Reasons for allowance
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with the preamble as a whole claim. The limitations recited in the independent claims 1 comprise a particular combination of limitations and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish featured are underlined and summarized below:
An electronic device for a vehicle, comprising: 
a processor configured to:
 receive first image data from a first camera, 
receive second image data from the first camera or a second camera, receive first sensing data from a first lidar,
 generate a depth image based on the first image data and the second image data,
 	divide the depth image into a plurality of regions, perform fusion of the first sensing data for each of the plurality of divided regions in the depth image, 
acquire red-green-blue (RGB)-level data for each of the plurality of regions, and 
acquire a distance value corresponding to an RGB-level for each of the plurality of regions based on a table in which distance values for RGB-levels are arranged.
 

The representative claim 12 distinguish features are underlined and summarized below:
 An electronic device for a vehicle, comprising 
 a processor configured to:
 receive first image data from a first camera,
 receive second image data from the first camera or a second camera, 
receive first sensing data from a first lidar, 
generate a depth image based on the first image data and the second image data, 
perform fusion of the first sensing data for each of divided regions in the depth image, 
receive location data of another vehicle through a communicator, 
detect an object corresponding to the another vehicle from the depth image, and correct a value of a distance between the vehicle and the another vehicle based on the location data.
	 

The representative claim 14 distinguish features are underlined and summarized below:
 An electronic device for a vehicle, comprising:
a first sensing device mounted in the vehicle, 
the first sensing device comprising a first camera generating first image data and a first lidar generating first sensing data;
a second sensing device mounted in the vehicle spaced apart from the first sensing device, 
the second sensing device comprising a second camera generating second image data and a second lidar generating second sensing data; and
at least one processor configured to generate a depth image based on the first image data and the second image data and perform fusion of the first sensing data and the second sensing data for each of divided regions in the depth image,
wherein the at least one processor is configured to:
detect an object corresponding to another vehicle from the depth image to correct a value of a distance between the vehicle and the another vehicle.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 12 and 14 comprises a particular combination of underlined features in combination with other recited limitations and preamble with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of CHO, Grossman, and Kutliroff teach following:
 CHO (KR 20080113982 A) discloses an apparatus and method for providing 3d information of topography and feature on the earth to supply actual survey data without through additional geographic information system. In an apparatus and method for providing 3d information of topography and feature on the earth, a first camera unit takes a picture of a left side of the topography and natural feature on the earth. A second camera unit takes a picture of a right side of the topography and natural feature on the earth while being separated from the first camera unit. A lidar unit provides the actual survey data of the topography and natural feature on the earth from the first camera unit and the second camera unit. A controller maps the actual survey data corresponding to the stereoscopy by obtaining stereoscopy based on the image of left and right side of the topography and natural feature on the earth.

 	Grossman (US 20160295198 A1) discloses a depth sensor comprises at least one imaging sensor, at least one multifocal lens, and a focus analyzer. The depth sensor analyzes the in-focus status of electromagnetic radiation, directed by the multifocal lens(es) onto sensing zone(s) of the imaging sensor(s) from spatial zone(s) in a measurement field, to detect the presence of object(s) in the spatial zone(s).

Kutliroff (US 20170243352 A1) discloses techniques for 3D analysis of a scene including detection, segmentation and registration of objects within the scene. The analysis results may be used to implement augmented reality operations including removal and insertion of objects and the generation of blueprints. An example method may include receiving 3D image frames of the scene, each frame associated with a pose of a depth camera, and creating a 3D reconstruction of the scene based on depth pixels that are projected and accumulated into a global coordinate system. The method may also include detecting objects, and associated locations within the scene, based on the 3D reconstruction, the camera pose and the image frames. The method may further include segmenting the detected objects into points of the 3D reconstruction corresponding to contours of the object and registering the segmented objects to 3D models of the objects to determine their alignment.

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
generate a depth image based on the first image data and the second image data,
 	divide the depth image into a plurality of regions, perform fusion of the first sensing data for each of the plurality of divided regions in the depth image, 
acquire red-green-blue (RGB)-level data for each of the plurality of regions, and 
acquire a distance value corresponding to an RGB-level for each of the plurality of regions based on a table in which distance values for RGB-levels are arranged.

 CHO discloses an apparatus and method for providing 3d information of topography and feature on the earth; However CHO fails to disclose one or more limitations including, 
generate a depth image based on the first image data and the second image data,
 	divide the depth image into a plurality of regions, perform fusion of the first sensing data for each of the plurality of divided regions in the depth image, 
acquire red-green-blue (RGB)-level data for each of the plurality of regions, and 
acquire a distance value corresponding to an RGB-level for each of the plurality of regions based on a table in which distance values for RGB-levels are arranged.

Grossman and Kutliroff alone or in combination failed to cure the deficiency of CHO.

 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for an electronic device for a vehicle to performs low-level sensor fusion to combine data generated by the camera with data generated by the lidar. Further, It is possible to provide a sensor that detects a distance with enhanced accuracy using a low-priced camera and lidar. Further, an autonomous vehicle is provided with a plurality of sensors for detecting objects outside the vehicle. Examples of such sensors include a camera, a lidar, a radar, an ultrasonic sensor, and the like. Most sensors for detecting objects outside a vehicle are expensive, and these expensive sensors are not suitable for use in general autonomous vehicles. General autonomous vehicles require sensors that are capable of being applied thereto at low cost while providing performance similar to that of expensive sensors. Therefore, it is an object of the present disclosure to provide an electronic device for a vehicle that performs low-level sensor fusion.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
 
Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645